Exhibit 99.1 Gregory J. Larson Chief Financial Officer Gee Lingberg Vice President NEWS RELEASE HOST HOTELS& RESORTS, INC. REPORTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR 2 BETHESDA, MD; February17, 2016 – Host Hotels& Resorts, Inc. (NYSE: HST), (“Host Hotels” or the “Company”), the nation’s largest lodging real estate investment trust (“REIT”), today announced results of operations for the fourth quarter and the year. “In addition to having a solid quarter, especially from a bottom-line perspective, we undertook a number of initiatives in 2015 to capitalize on value-enhancing opportunities and better position Host Hotels for continued growth and success,” said W. Edward Walter, Chief Executive Officer. “In line with our disciplined approach to actively managing our portfolio and efficiently allocating capital, we sold more than $1billion of non-core hotels, including hotels sold through joint ventures, returned more than $1.3billion to stockholders through dividends and our stock repurchase program, invested more than $1billion in new assets and capital improvements, and repaid or refinanced more than $1.4billion of debt. Continually improving operational and financial performance and closing the gap between asset value and share price remain our top priorities. We are confident that we are taking the right steps to drive continued growth and value creation.” Operating Results (in millions, except per share and hotel statistics) Quarter ended December 31, Percent Year ended December 31, Percent Change Change Total revenues $ 1,320 1.1% 0.6% Comparable hotel revenues (1) 3.6% 3.3% Net income (2) (35.7)% (23.6)% Adjusted EBITDA (1) (2.0)% 0.5% Change in comparable hotel RevPAR: Domestic properties 3.2% 3.8% International properties - Constant US$ 15.5% 2.2% Total - Constant US$ 3.6% 3.8% Diluted earnings per share(2) (33.3)% (22.9)% NAREIT FFO per diluted share (1) (7.5)% (5.1)% Adjusted FFO per diluted share (1) (2.5)% 2.7% NAREIT Funds From Operations (“FFO”) per diluted share, Adjusted FFO per diluted share, Adjusted EBITDA and comparable hotel results are non-GAAP (U.S. generally accepted accounting principles) financial measures within the meaning of the rules of the Securities and Exchange Commission (“SEC”). See the Notes to Financial Information on why the Company believes these supplemental measures are useful, reconciliations to the most directly comparable GAAP measure, and the limitations on the use of these supplemental measures. Net income for 2014 includes a net gain of $69 million, or $.09 of diluted earnings per share for settlement of litigation. Fourth quarter and full year 2015 results reflect the following: · Comparable RevPAR on a constant dollar basis improved 3.6% for the quarter, reflecting a 1.7% increase in average room rate and a 140 basis point increase in occupancy to 74%. For the full year, the Company’s comparable RevPAR on a constant dollar basis increased 3.8%, reflecting rate growth of 3.3%, while occupancy improved 40 basis points to 77.4%. Additionally, the implementation of the previously disclosed adoption of the 11th Edition of the Uniform System of Accounts for the Lodging Industry (“USALI”) negatively impacted RevPAR by approximately 30 basis points in the quarter and 20 basis points in the full year. · Comparable RevPAR at the Company’s domestic properties improved 3.2% for the quarter and 3.8% for the full year. The strongest domestic markets during the quarter were Florida and Los Angeles, where comparable RevPAR increased 11.7% and 9.8%, respectively. The Company’s New York and Houston hotels continued to lag the portfolio with a decrease in comparable RevPAR for the quarter of 2.4% and 1.1%, respectively. For the full year, the Company’s west coast properties led RevPAR growth with strong increases in the San Diego, Los Angeles, Seattle, and San Francisco markets. · On a constant dollar basis, RevPAR at the Company’s comparable international properties increased 15.5% for the fourth quarter due to increases of 39.1% and 10.4% in the Company’s Latin America and Asia-Pacific markets, respectively. For the full year, RevPAR for the Company’s international properties increased 2.2%, with RevPAR increases in Latin America and Asia-Pacific markets offset by declines in Canada, which were largely associated with renovation activity. · Comparable food and beverage revenues increased 6.1% for the quarter as a result of improved banquet and audio-visual business, as several large group events experienced increased attendance and additional spend. For the full year, the increase in revenues was 5.2%, reflecting strong second half of the year performance. The implementation of USALI increased food and beverage performance by approximately 140 and 270 basis points for the quarter and full year, respectively. · Comparable hotel EBITDA margins increased 55 basis points for the quarter and 20 basis points for full year, leading to an increase in Comparable Hotel EBITDA of 5.8% and 4.1%, respectively. The Company’s comparable hotel EBITDA margins were affected by the adoption of USALI, which reduced margins by approximately 3 basis points and 15 basis points for the quarter and full year, respectively. · Net income was $166 million in the fourth quarter and $571 million for the full year. Net income was affected by the items noted above, as well as by debt extinguishment costs and a gain on litigation settlement. Debt extinguishment costs increased $20 million and $37 million, respectively, for the fourth quarter and full year, compared to the same periods in 2014. The Company also recognized a $69 million litigation settlement gain in its full year 2014 net income. Share Repurchase Program and Dividends “During the fourth quarter, we continued to implement our plan to take advantage of the arbitrage between public and private market valuations, and repurchased 19.6million shares for a total purchase price of $325million” said Gregory J. Larson, Executive Vice President and Chief Financial Officer. For the full year, the Company repurchased 38.3 million shares of common stock for a total purchase price of approximately $675million. The Company currently has $325million Page 2 of 28 of repurchase capacity under its share repurchase program authorized by the Board of Directors in October 2015. The common stock may be purchased in the open market or through private transactions, from time to time, through December 31, 2016 depending upon market conditions. The plan does not obligate the Company to repurchase any specific number of shares and may be suspended at any time at its discretion.
